Exhibit 10.25
FIRST AMENDMENT
TO
CHRISTOPHER BOLIN EMPLOYMENT AGREEMENT
     THIS AMENDMENT, dated May 21, 2005, is made and entered into by and between
McAfee, Inc., a Delaware corporation (formerly Networks Associates, Inc.) (the
“Company”) and Christopher Bolin, an individual (the “Executive”).
WITNESSETH:
     WHEREAS, on or about October 1, 2004, Company and Executive entered an
Employment Agreement (the “Agreement”); and
     WHEREAS, the parties desire to amend the Agreement in certain respects.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Definitions. Unless otherwise provided herein, capitalized terms used
herein shall have the same meaning as provided in the Agreement.
     2. Modifications. The parties hereby amend the Original Agreement as
follows:
     (a) Section 4, Compensation, is amended as follows:

  (i)   Section 4(b) is amended to read in its entirety as follows:        
Bonuses. Executive shall be eligible to earn a target bonus (the “Target Bonus”)
according to the terms and conditions of the executive incentive bonus program
(as the same may be amended by the Board of Directors of the Company from time
to time) with respect to a Target Bonus measuring period The phrase “Target
Bonus measuring period” shall mean three months if the executive incentive bonus
program provides for quarterly bonuses for Executive and twelve months if the
executive incentive bonus program provides for annual bonuses or a combination
of annual and more frequent bonuses.

  (ii)   Section 4(c)(i) is amended to read in its entirety as follows:        
Termination For Any Reason. Notwithstanding Executive’s entitlement to severance
benefits under certain circumstances discussed below in this Section 4 (c). upon

1



--------------------------------------------------------------------------------



 



      termination of Executive’s employment for any reason, the Company shall
pay Executive all Base Salary and accrued but unpaid vacation earned through the
date of termination, reimburse Executive for all necessary and reasonable
expenses incurred in accordance with Company policy and continue Executive’s
benefits under the Company’s then-existing benefit plans and policies for so
long as required by applicable law. In addition, the Company shall also pay
Executive a portion of the Target Bonus derived by multiplying Executive’s Base
Salary by the then-current Target Bonus percentage (60% for 2005, payable
annually) and multiplying the result by the quotient of (A) the number of days
in the Target Bonus measuring period through the date of termination, divided by
(B) the number of days in the Target Bonus measuring period. At the Company’s
sole election and if allowed by law, in lieu of providing benefits under the
Company’s then-existing benefit plans and policies for so long as required, the
Company may pay Executive within thirty (30) days of Executive’s termination of
employment with the Company a cash lump sum equal to the pre-tax cost to the
Company of providing such benefits.     (iii)   Section 4(c)(ii) is amended to
read in its entirety as follows:         Termination Due to Total Disability.
Death, Resignation for Good Reason and Involuntary Termination Other Than for
Cause. If (A) Executive dies, (B) Executive resigns his/her employment with the
Company due to a Total Disability, (C) Executive resigns his/her employment with
the Company for Good Reason, or (D) Executive’s employment with the Company is
terminated by the Company other than for Cause, then, subject to Executive
executing, and not revoking, the Release of Claims attached hereto as Exhibit A
with the Company and complying with Section 10 of this Agreement, (1) Executive
shall receive payments equal to the sum of (A) Executive’s Base Salary for six
months and (B) in addition to any portion of a Target Bonus paid pursuant to
Section 4(c)(i). either (i) if Executive’s Target Bonus measuring period is
quarterly, the Target Bonus for two quarters, or (ii) if Executive’s Target
Bonus measuring period is annual, or a combination of quarterly and annual,
Executive’s Target Bonus for six months; less applicable withholding, and
otherwise in accordance with Section 4(c)(v). (2) the Company shall pay
Executive cash equal to the pre-tax cost to the Company of

2



--------------------------------------------------------------------------------



 



      providing the portion of the group health, dental and vision plan
continuation coverage premiums for Executive and his/her covered dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”), that would have been paid by the Company were he/she still employed
by the Company for six (6) months from the date of Executive’s termination of
employment, and (3) if, and only if, such termination is within six (6) months
following a Change in Control, or Executive is terminated without Cause prior to
a Change in Control during the pendency of a merger agreement or tender offer
which would result in a Change in Control, then all of Executive’s remaining
unvested stock options and shares of restricted stock shall vest immediately,
and, if applicable, the Company’s right to repurchase all of the same such
shares immediately shall lapse.

(iv) The cross-reference in Section 4(c)(iii) to “Section 6(c)(i)” is corrected
to read “Section 4(c)(i)”
(v) Section 4(c)(iv)(2)(A) is amended to read in its entirety as follows:
the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than by the Company or
any Affiliate thereof immediately prior to such acquisition, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power or economic interests of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors;
(vi) A new Section 4(c)(v) is hereby added to the Agreement, which new Section
shall read in its entirety as follows:
Payments: Target Bonus. All payments due under Section 4(c)(ii) shall be paid as
follows: (1) one-sixth of the total amount due under Section 4(c)(ii) shall be
payable on the last calendar day of the month in which Executive’s employment
with the Company terminated, and (2) a like amount shall be payable on the last
calendar day of each month thereafter until such amount is paid in full;
provided, however, that if any payments due under Section 4(c)(ii) have not been
paid by March 1 of the calendar year following the calendar year in which
Executive’s

3



--------------------------------------------------------------------------------



 



employment with the Company terminated, then the remaining amounts due under
Section 4(c)(ii) shall be immediately due and payable on that date. For purposes
of the Target Bonus calculation under this Section 4(c) regarding Target Bonus
measuring periods ending subsequent to the termination of Executive’s
employment, the Target Bonus shall be deemed to be the same as for the Target
Bonus measuring period during which Executive’s employment terminated, and the
goals shall be deemed to be fully met.
(vii) A new Section 4(e) is hereby added to the Agreement, which new Section
shall read in its entirety as follows:
409A Applicability. It is not the parties’ intention for any payment under this
Agreement to create or constitute a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (a “Deferred Compensation Plan”) In the event that this Agreement or any
compensation payable under this Agreement (the “Payment”) is determined to be a
Deferred Compensation Plan causing Executive to owe any additional federal
income tax, the Company agrees to pay to Executive an additional sum (the “Gross
Up”) in an amount such that the net amount retained by Executive after receiving
both the Payment and the Gross Up and after paying: (i) any additional federal
income tax on the Payment and the Gross Up, and (ii) any federal, state, and
local income taxes on the Gross Up, is equal to the amount of the Payment
Notwithstanding the above, in the event payment of the Gross Up is or becomes
the sole reason for this Agreement to be a Deferred Compensation Plan, the
preceding sentence shall be void and no Gross Up shall be paid.
     (b) A new Section 8 is hereby added to Exhibit A of the Agreement, which
new Section shall read in its entirety as follows:
This Release does not extend to and shall not relieve the Company from any
obligations incurred under Sections 4(d) or 4(e) of the Employment Agreement
between the Executive and the Company dated October 1, 2004, as amended on
May 21, 2005.
     3. Confirmation. Except as amended hereby, the Agreement is ratified and
confirmed in accordance with its terms.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

              MCAFEE, INC.   EXECUTIVE
 
           
By:
Name:
  /s/ Kent H. Roberts
 
Kent H. Roberts   /s/ Christopher Bolin
 
Name: Christopher Bolin    
Title:
  Executive Vice President and General Counsel        

5